[Cite as State v. French, 2021-Ohio-2748.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                               :   APPEAL NO. C-200331
                                                 TRIAL NO. B-2002779
        Plaintiff-Appellee,                  :

  vs.                                        :
                                                    O P I N I O N.
SCOTT FRENCH,                                :

     Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 11, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Rubenstein & Thurman, L.P.A., and Scott A. Rubenstein, for Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

         {¶1}   Defendant-appellant Scott French appeals his conviction for escape.

In three assignments of error, French challenges the validity of his guilty plea, the

effectiveness of his trial counsel, and the sentence imposed. Finding no merit to

French’s assignments of error, we affirm.

         {¶2}   French was indicted for escape in violation of R.C. 2921.34(A)(1), a

felony of the third degree, after he fled from a halfway house where he was under

detention. He pled guilty to the offense as charged, and the trial court imposed a

sentence of 18 months in prison.

                                   The Guilty Plea
         {¶3}   In his first assignment of error, French argues that the trial court erred

in accepting a guilty plea that was not made knowingly, intelligently, and voluntarily.

He contends that he was not adequately informed of his constitutional rights or of

the consequences of his plea, but he does not point to any specific failure by the trial

court.

         {¶4}   Before a trial court accepts a plea in a felony case, Crim.R. 11(C)(2)

requires the court to ascertain that the plea is voluntary and entered with an

understanding of the effect of the plea, the nature of the charges, and the maximum

penalty that may be imposed. See Crim.R. 11(C)(2)(a) and (b). In addition, the court

must inform the defendant, and determine that the defendant understands, that by

pleading guilty, the defendant is waiving her or his constitutional rights (1) to a jury

trial, (2) to confront witnesses against the defendant, (3) to have compulsory process

for obtaining witnesses in the defendant’s favor, (4) to require the state to prove the

defendant’s guilt beyond a reasonable doubt, and (5) to the privilege against self-

incrimination. See Crim.R. 11(C)(2)(c); State v. Brinkman, Slip Opinion No. 2021-

Ohio-2473, ¶ 11.




                                                2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    In this case, the trial court engaged in a thorough colloquy with French

and complied with the requirements of Crim.R. 11(C)(2). Before accepting the plea,

the court informed French of each constitutional right he was waiving by entering his

guilty plea, and French indicated that he understood.           In addition, the court

confirmed that French was entering the plea voluntarily, explained the effect of a

guilty plea and the nature of the charge he faced, and informed him of the maximum

potential sentence.

       {¶6}    The trial court did not err in accepting French’s guilty plea.         We

overrule the first assignment of error.

                        Effective Assistance of Counsel
       {¶7}    In his second assignment of error, French argues that he was deprived

of his constitutional right to the effective assistance of counsel. Counsel will not be

considered ineffective unless counsel’s performance was deficient and caused actual

prejudice to the defendant. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 141-142, 538

N.E.2d 373 (1989). Counsel’s performance will only be deemed deficient if it fell

below an objective standard of reasonableness. Strickland at 688; Bradley at 142. A

defendant is only prejudiced by counsel’s performance if there is a reasonable

probability that the outcome of the proceedings would have been different but for the

deficient performance. Strickland at 694; Bradley at 142.

       {¶8}    French argues that counsel failed to request a comprehensive court

clinic evaluation for advisability of treatment and mitigation of sentence, which he

contends would have given the trial court insight into his challenges. We find his

argument to be without merit. The record demonstrates that the trial court was

aware of French’s struggles with drug addiction through information provided by

French, defense counsel, and the presentence-investigation report. And we cannot

say that counsel’s failure to seek a clinic evaluation was deficient because “it is purely


                                                3
                     OHIO FIRST DISTRICT COURT OF APPEALS



speculative as to what the results or recommendations of a court clinic evaluation of

[the defendant] would be, and we cannot say that such an evaluation would have

affected the outcome of the proceedings, specifically the sentence imposed.” State v.

Williams, 1st Dist. Hamilton Nos. C-190504, C-190505 and C-190506, 2020-Ohio-

5071, ¶ 14.

       {¶9}   We overrule the second assignment of error.

                                    Sentencing
       {¶10} In his third assignment of error, French argues that the trial court
erred by imposing a sentence that is not supported by the findings in the record. He

contends that the court did not comply with R.C. 2921.11 and 2929.12 in fashioning

an appropriate sentence, and that it specifically failed to consider the existence of

substantial grounds to mitigate his conduct, pursuant to R.C. 2929.12(C)(4).

       {¶11} Because R.C. 2929.11 and 2929.12 are not fact-finding statutes, we
presume that the trial court considered them absent an affirmative demonstration to

the contrary. See State v. Anderson, 1st Dist. Hamilton No. C-190588, 2021-Ohio-

293, ¶ 8. French has made no such affirmative demonstration. And this court is not

permitted to independently weigh the evidence and substitute our judgment for that

of the trial court as to a sentence that best reflects compliance with R.C. 2929.11 and

2929.12. See State v. Jones, 163 Ohio St.3d 232, 2020-Ohio-6729, 169 N.E.3d 649, ¶

42.

       {¶12} Pursuant to R.C. 2953.08(G)(2)(a), we may modify or vacate a
defendant’s sentence only if we clearly and convincingly find that the record does not

support the trial court’s findings under certain enumerated sections or that the

sentence is contrary to law. State v. Denney, 1st Dist. Hamilton No. C-200066,

2021-Ohio-2090, ¶ 2. Here, French’s sentence fell within the available sentencing

range for a felony of the third degree and was not contrary to law. And the trial court

was not required to make any findings in this case prior to imposing sentence. See


                                              4
                       OHIO FIRST DISTRICT COURT OF APPEALS



id. at ¶ 3. The court considered the information in the presentence-investigation

report, French’s explanation for his escape from the halfway house, as well as

French’s criminal history, which included convictions for theft, assault, driving under

the influence, and possession of drug paraphernalia, as well as a prior prison

sentence. Following our review of the record, we hold that the trial court did not err

in the imposition of sentence.

        {¶13} We overrule the third assignment of error, and we affirm the judgment
of the trial court.

                                                                  Judgment affirmed.

BERGERON and BOCK, JJ., concur.

Please note:
        The court has recorded its own entry this date.




                                                 5